 123316 NLRB No. 29LESLIE HOMES, INC.Leslie Homes, Inc. and Metropolitan District Coun-cil of Philadelphia & Vicinity, United Brother-
hood of Carpenters and Joiners of America,
Inc. Case 4±CA±18791January 25, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSSTEPHENS,BROWNING, COHEN, ANDTRUESDALEThis is the first occasion for us to consider how theSupreme Court's decision in Lechmere, Inc. v. NLRB,502 U.S. 527 (1992), affects an employer's right to bar
nonemployee union representatives from engaging in
``area standards'' handbilling on the employer's pri-
vate property. The narrow issue before us is whether
the Respondent violated the Act by refusing to permit
representatives of the Union to distribute leaflets to po-
tential home buyers on the Respondent's premises. For
the reasons discussed in part II,D, below, we find that
the Respondent did not violate the Act as alleged.Procedural BackgroundOn a charge filed by the Union on April 2, 1990,the General Counsel of the National Labor Relations
Board by the Regional Director for Region 4 issued a
complaint and notice of hearing on September 27,
1990. The complaint alleged that the Respondent vio-
lated Section 8(a)(1) when it interfered with the dis-
tribution by union representatives of union literature to
prospective purchasers of residential condominiums
built by the Respondent at the site known as Crest-
wood Condominiums. On October 11, 1990, the Re-
spondent filed an answer admitting in part and denying
in part the allegations of the complaint, and denying
that it had violated the Act.On February 25, 1991, the General Counsel, the Re-spondent, and the Union filed with the Board a stipula-
tion of facts. The parties agreed that the charge, affida-
vit of service of the charge, complaint and notice of
hearing, the Respondent's answer, the order postponing
a hearing indefinitely, and the stipulation of facts with
attached exhibits constitute the entire record in this
case. The parties further stipulated that they waived a
hearing and the making of findings of fact and conclu-
sions of law and the issuance of a decision by an ad-
ministrative law judge.On June 6, 1991, the Board issued an order approv-ing the stipulation of facts and transferring the pro-
ceeding to the Board. The General Counsel and the
Respondent filed briefs. The Union joined the brief of
the General Counsel.On February 24, 1992, the General Counsel filed amotion to dismiss the complaint, asserting that the Su-
preme Court's January 27, 1992 decision in Lechmereprecluded further prosecution of the complaint. OnMarch 9, 1992, the Charging Party filed a response tothe motion to dismiss. On April 17, 1992, the Board
issued a notice inviting the parties to submit supple-
mental briefs concerning the impact of Lechmere onthis case. The General Counsel and the Charging Party
filed supplemental briefs.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent is a Pennsylvania corporation en-gaged in the building and developing of residential real
estate with its principal place of business in Holland,
Pennsylvania. During the 12-month period preceding
the execution of the parties' stipulation of facts, the
Respondent derived gross revenues in excess of
$500,000 and purchased and received materials and
supplies valued in excess of $50,000 directly from
points located outside the Commonwealth of Pennsyl-
vania. We find that the Respondent is an employer en-
gaged in commerce within the meaning of Section
2(2), (6), and (7) of the Act.We further find that the Union, Metropolitan DistrictCouncil of Philadelphia and Vicinity, United Brother-
hood of Carpenters and Joiners of America, is a labor
organization within the meaning of Section 2(5) of the
Act.II. THEALLEGEDUNFAIRLABORPRACTICE
A. FactsThe parties stipulated to the following backgroundfacts. The Crestwood project (Crestwood) is a develop-
ment containing 288 residential condominium units.
Construction began on the project in December 1988
and was expected to be completed in June 1991. At
the time the stipulation was signed, approximately 200
of the 288 anticipated units had been completed and
180 were occupied. There are no commercial enter-
prises on or near the project.Condominium owners own their own individualunits. A condominium association composed of con-
dominium owners and the Respondent owns the devel-
oped common space. The Respondent owns the con-
trolling interest in the association. The Respondent also
owns the undeveloped common space.The evidence before us consists of a written stipula-tion of facts, a videotape made by the Union of several
of the key sites, and an engineering blueprint (declara-
tion plan) of the development. The physical layout of
the project and its surroundings is described and illus-
trated in these items. The entire project sits on the
north side of Oxford Valley Road, a two-lane thor-
oughfare (one lane in each direction) with a speed
limit at that location of 45 miles per hour. Vehicles
may enter and exit Crestwood only two ways, by Les- 124DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1The declaration plan indicates that part of the Leslie Drive islandmay be outside the property line; however, the parties stipulated that
the island is entirely on the Respondent's property.lie Drive or Norwalk Drive. These two streets, pri-vately owned by the condominium association, inter-
sect only with each other inside the project, and with
Oxford Valley Road at the entrances to the project.Leslie Drive is the main entrance to Crestwood. Alandscaped traffic island at this entrance separates the
one lane entering Crestwood from two exit lanes, one
for vehicles turning right onto Oxford Valley Road,
and one for those exiting to the left. There is a stop
sign at the Leslie Drive exit onto Oxford Valley Road.
Vehicles turning right into the project may pull first
onto a 9-foot wide shoulder of Oxford Valley Road be-
fore turning onto Leslie or Norwalk. The Norwalk
Drive entrance from Oxford Valley Road is approxi-
mately 500 feet from the Leslie Drive entrance. Like
Leslie Drive, Norwalk Drive's entering and exiting
lanes are divided by a traffic island, although Norwalk
has only one exit lane. Whereas the traffic island in
Leslie Drive is entirely on Crestwood property, a small
portion of the Norwalk Drive island extends beyond
the property line.1A public sidewalk 4 feet wide runs the entire lengthof the Crestwood property along Oxford Valley Road.
The inner edge of the sidewalk and the Crestwood
property line are separated by a grassy area 3 feet
wide. Between the sidewalk and Oxford Valley Road
is a public grassy verge, also 3 feet wide. Prior to the
incidents giving rise to these charges, the project was
posted with a no-trespassing sign, but its location and
contents are not part of the record. The no-trespassing
policy had been enforced prior to the date of the stipu-
lation; most instances of enforcement involved adoles-
cents. The Respondent contracts with a security com-pany to provide security in the evenings.At the time the stipulation was executed, a modelcondominium, located on Leslie Drive, 225 feet inside
the entrance, was open for inspection by potential cus-
tomers 7 days a week from 10 a.m. to 6 p.m. Approxi-
mately 12 to 35 persons visited the model home on
Sundays, the busiest day. A substantial majority of po-
tential buyers enter the development by vehicle, while
a relatively small percentage enter on foot.When construction commenced, union carpentersemployed by Samuel Kaufman, Inc. worked on the
first 50 units. In December 1989, however, the Re-
spondent began to employ carpenters directly. The Re-
spondent has not paid these carpenters prevailing union
wages or benefits.On April 1, 1990, the Union attempted to distributehandbills in front of the model condominium open to
the public for inspection. The handbills communicated,
among other messages, a complaint that the Respond-ent was paying some workers on the project below thearea standards for such labor. The handbill stated:This is an appeal to the general public. LeslieHomes, Inc. employs foreign/immigrant workers
at Crestwood, who are paid substantially less than
the prevailing wage and benefit standards in the
area. Leslie Homes, Inc. is destroying the fair
wages and living standards of area tradesmen who
return their earnings to the local economy by pur-
chasing goods, services and housing, and by pay-
ing local and federal taxes.The document then questioned the quality of thehomes at Crestwood and ended with the exhortation,
``Exercise caution before signing an agreement of sale.
Protect the American dreamÐdon't buy at Crest-
wood.'' The number of handbillers is not in the record.
The handbillers were peaceful. At times, they were
within 5 to 10 feet of the door of the model.At some point during that day, the Respondent toldthe handbillers that they were on private property and
directed them to leave. The handbillers refused to do
so. An agent of the Respondent then called the police,
who at first declined to take action against the
handbillers. After the Respondent's president contacted
the district attorney's office, however, the police ad-
vised the union representatives that they were subject
to removal and arrest if they did not leave the prem-
ises. The police then allowed the union representatives
to leaflet on the shoulder of Oxford Valley Road.After April 1, the Union twice attempted from theshoulder of Oxford Valley Road to leaflet vehicles as
they entered the project. On both occasions, traffic was
slowed on Oxford Valley Road. The Union has never
picketed at Crestwood.B. IssueThe issue is whether the Respondent violated Sec-tion 8(a)(1) of the Act by refusing to permit the union
representatives to engage in handbilling of potential
home buyers on the Respondent's property and by
calling the police to have the handbillers removed
from the property.C. Contentions of the PartiesBefore the Supreme Court issued its decision inLechmere, the General Counsel and the Union con-tended that, under the method of analysis set forth in
Jean Country, 291 NLRB 11 (1988), the union rep-resentatives should have been afforded access to the
Respondent's property for the purpose of handbilling.
The Respondent argued that, under a proper reading of
Jean Country, it was not required to allow the unionrepresentatives on its property.Since Lechmere issued, the General Counsel hastaken the position that, under the Supreme Court's 125LESLIE HOMES, INC.2The Respondent did not file a supplemental brief on the applica-bility of Lechmere to this case.3See Sears, Roebuck & Co. v. San Diego County District Councilof Carpenters, 436 U.S. 180, 206 fn. 42 (1978); Red Food Stores,296 NLRB 450, 452 (1989).4There is no contention that the Respondent lacked a property in-terest in the Crestwood development, or that the handbillers were
employees of the Respondent (and thus were not trespassers). Had
either of those conditions existed, this would be a different case.
See, e.g., Barkus Bakery, 282 NLRB 351 (1986), enfd. mem. 833F.2d 306 (3d Cir. 1987) (employer's attempt to eject union organiz-
ers from property not its own violated Sec. 8(a)(1)); NLRB v. Bab-cock & Wilcox Co., 351 U.S. 105, 113 (1956) (distinguishing be-tween organizational rights of employees and of nonemployee union
organizers).5See fn. 4, supra.6There is no evidence that the Respondent's no-access policy wasenforced against the Union but not against other solicitors. The Gen-
eral Counsel (and, derivatively, the Union) originally argued that the
enforcement of the Respondent's no-trespassing policy chiefly
against adolescents, combined with its erection of the more promi-
nent no-trespassing sign only after the April 1 handbilling episode,
``suggests that Respondent did not exclude other solicitors prior to
that date and that restriction to public access was limited.'' We de-
cline to draw the inference ``suggested,'' which does not follow
from the facts. In any event, neither the General Counsel nor the
Union explicitly maintained that the Respondent discriminated
against the Union by allowing others to engage in similar distribu-
tions. Indeed, had this been the General Counsel's theory of the
case, we presume that he would not have moved to dismiss the com-
plaint, since the Court's holding in Lechmere did not purport to de-tract from its earlier statement in Babcock that ``an employer mayvalidly post his property ... if he does not discriminate against the

union by allowing other distribution.'' See Davis Supermarkets, 306NLRB 426 (1992), enfd. on other grounds 2 F.3d 1162 (D.C. Cir.
1993). In short, there is no serious contention, and no evidence, that
the Respondent engaged in disparate treatment of the union rep-
resentatives.analysis in that case, the Union was not entitled to ac-cess to the Respondent's property. The Union contends
that, because Lechmere was concerned with union ac-cess to an employer's property for organizing pur-
poses, the Supreme Court's decision does not apply tothis case, which involves ``area standards'' handbilling
of consumers rather than organizational activity. Ac-
cordingly, the Union argues that the Board should
apply the Jean Country analysis, under which, in theUnion's view, the Respondent violated the Act as al-
leged.2D. DiscussionThe problem presented by this case is a familiarone. The union representatives attempted to engage in
peaceful ``area standards'' handbilling, an activity that
is protected by Section 7 of the Act.3The Respondent,by virtue of its controlling interest in the condominium
association that owns the developed common portions
of Crestwood and its sole ownership of the undevel-
oped common areas, as well as the street contiguous
to the model home, has a legitimate private property
interest in the Crestwood development.4The issue wasjoined when the Union attempted to assert the Section
7 right in contravention of the Respondent's right to
prevent strangers from trespassing on its property.The seminal authority in this area is the SupremeCourt's decision in Babcock & Wilcox.5The issue inBabcock & Wilcox was whether, and under what cir-cumstances, an employer is required to allow non-
employee union representatives access to the employ-
er's property for the purpose of organizing his employ-
ees. The Court held that:[A]n employer may validly post his propertyagainst nonemployee distribution of union lit-
erature if reasonable efforts by the union through
other available channels of communication will
enable it to reach the employees with its message
and if the employer's notice or order does not dis-
criminate against the union by allowing other dis-tribution.6... Organization rights are granted to
workers by the same authority, the National Gov-
ernment, that preserves property rights. Accom-
modation between the two must be obtained with
as little destruction of one as is consistent with
the maintenance of the other. ... [W]hen the in-

accessibility of employees makes ineffective the
reasonable attempts by nonemployees to commu-
nicate with them through the usual channels, the
right to exclude from property has been required
to yield to the extent needed to permit commu-
nication of information on the right to organize.
... [I]f the location of a plant and the living

quarters of the employees place the employees be-
yond the reach of reasonable union efforts to
communicate with them, the employer must allow
the union to approach his employees on his prop-
erty. [351 U.S. at 112±113.]Although the Section 7 activity involved in Babcock& Wilcox was organizational, the Court in later casesindicated that the ``accommodation'' analysis in Bab-
cock should be applied in other contexts as well. See
Hudgens v. NLRB, 424 U.S. 507, 522 (1976) (lawfuleconomic strike activity); Sears, Roebuck & Co. v. SanDiego County District Council of Carpenters, supra,436 U.S. at 207 (area standards picketing). In
Hudgens, the Court stated that:The locus of that accommodation, however, mayfall at differing points along the spectrum depend-
ing on the nature and strength of the respective
Section 7 rights and private property rights as-
serted in any given context. In each generic situa-
tion, the primary responsibility for making this ac- 126DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7In Hudgens, the Sec. 7 activity was picketing in support of aneconomic strike by employees of one of the tenants of a shopping
mall (albeit employees at the employer's warehouse at a different lo-
cation, not of its store at the mall).8The Court quoted the following language from Sears, Roebuck& Co., supra, 436 U.S. at 205: ``That the burden imposed on theunion is a heavy one is evidenced by the fact that the balance struckby the Board and the courts under the Babcock accommodation prin-ciple has rarely been in favor of trespassory organizational activity.''
502 U.S. at 535.commodation must rest with the Board in the firstinstance. [424 U.S. at 522; citations omitted.]7In Jean Country, the Board set forth an analyticalframework to be used in determining the accommoda-
tion to be made in all access cases. The Board an-
nounced that in each case it would consider the
strength of the employer's property right, the centrality
of the Section 7 right, and the availability of reason-
able alternative means for the dissemination of the
union's message:[I]n all access cases our essential concern will bethe degree of impairment of the Section 7 right if
access should be denied, as it balances against the
degree of impairment of the private property right
if access should be granted. We view the consid-
eration of the availability of reasonably effective
alternative means as especially significant in this
balancing process. [291 NLRB at 14.]In formulating its Jean Country analysis, the Boardadverted to the Supreme Court's statement in Hudgens,quoted above, to the effect that ``there is a `spectrum'
of Section 7 rights and private property rights and that
the place of a particular right in that spectrum might
affect the outcome of a case.'' Id. at 13. Thus, the
Board announced that when the employer has particu-
larly compelling reasons for denying access and the
Section 7 right asserted is less central than the right of
employees to organize or protest unfair labor practices,
``we may more readily find that [nontrespassory]
means of communication ... constitute a reasonable

alternative.'' Id.The Supreme Court in Lechmere rejected theBoard's Jean Country approach. The Court's majorityfound that the Board, in relying on the quoted lan-
guage in Hudgens, had misconstrued Babcock &Wilcox. According to the Court, Babcock stands for theproposition that ``Where reasonable alternative means
of access exist, Section 7's guarantees do not authorize
trespasses by nonemployee organizers, even (as wenoted in Babcock ...) `under ... reasonable regula-
tions' established by the Board.'' 502 U.S. at 537.
Thus, the Court said that Hudgens, ``did not purport tomodify Babcock, much less to alter it fundamentally inthe way Jean Country suggests.'' Id. at 538. The Courtthen stated:To say that our cases require accommodation be-tween employees' and employers' rights is a true
but incomplete statement, for the cases also go far
in establishing the locus of that accommodationwhere nonemployee organizing is at issue. Solong as nonemployee union organizers have rea-sonable access to employees outside an employ-
er's property, the requisite accommodation has
taken place. [Emphasis added.] It is only wheresuch access is infeasible that it becomes necessary
and proper to take the accommodation inquiry to
a second level, balancing the employees' and em-
ployers' rights as described in the Hudgens dic-tum. [Id.]The Court found that Jean Country impermissibly re-cast, as a ``multifactor balancing test,'' the general rule
set out in Babcock that ``an employer may validly posthis property against nonemployee distribution of union
literature.'' Id., quoting Babcock & Wilcox, 351 U.S.at 112.Thus, the Court explained, the threshold inquiry inLechmere was whether Babcock's inaccessibility ex-ception could properly be applied in that case. Con-
trary to the Board, the Court found that the exception
was not applicable. It emphasized thatthe exception to Babcock's rule is a narrow one.It does not apply wherever nontrespassory access
to employees may be cumbersome or less-than-
ideally effective, but only where ``the location ofa plant and the living quarters of the employees
place the employees beyond the reach of reason-able union efforts to communicate with them.
[502 U.S. at 539; emphasis in the original;
quoting Babcock & Wilcox, 351 U.S. at 113.]The Babcock exception, said the Court, was designedto safeguard the rights of ``those employees who, by
virtue of their employment, are isolated from the ordi-
nary flow of information that characterizes our soci-
ety,'' such as employees in mining camps, logging
camps, or mountain resort hotels. Id. at 539±540. (Ci-
tations omitted.) The union's burden of establishing
such isolation is a heavy one,8the Court continued,and cannot be satisfied ``by mere conjecture or the ex-
pression of doubts concerning the effectiveness of non-
trespassory means of communication.'' Id. at 540.Turning to the facts of the case before it, the Courtin Lechmere found that the union had failed to carryits burden. First, the Court held that because the em-
ployees who were the focus of the union's organizing
efforts did not live on Lechmere's property, they were
presumptively not beyond the reach of the union's
message. Id. Nor had the union rebutted that presump-
tion. The employees' accessibility, the Court found,
was indicated by the union's having contacted a sub- 127LESLIE HOMES, INC.9The Court recognized, however, that success (or the lack of it)may be relevant in determining whether reasonable access exists.
502 U.S. at 540±541.10See Sears, Roebuck & Co., 436 U.S. at 205 fn. 41.11The dissent asserts that the Court in Lechmere was concernedonly peripherally with private property rights. See Loehmann's PlazaII, supra at 119 (Members Browning and Truesdale, dissenting).While it is true that we are construing the rights of employees under
Sec. 7 of the Act, the issue before us in these cases is whether the
employers violated the Act by preventing individuals who were not
their employees from exercising their Sec. 7 rights on the employers'property. As the Supreme Court put it in Sears, ``The remainingquestion is whether under Babcock the trespassory nature of the[area standards] picketing caused it to forfeit its protected status.''
436 U.S. at 204±205. Indeed, our colleagues themselves would apply
an access test in cases like these which ``would, in every case, factor
in the nature and strength of the employer's property interest versus
the importance of the Sec. 7 right asserted by the union.''
Loehmann's Plaza II, supra at 121 (Members Browning andTruesdale, dissenting). They thus tacitly admit that the construction
of employers' property rights is a critical consideration in thesecases because under Babcock, the Board is required to make an ac-commodation between Sec. 7 rights and property rights when private
property is the targeted locus of the Sec. 7 activity and persons
deemed ``nonemployees'' by the Court are seeking access.Our colleagues concede that ``the Court in Lechmere did expresssome concern for private property rights[.]'' Id. at 119±120. In our
view, they understate the case. The Court in Lechmere repeatedly in-dicated concern for employers' property rights, by stressing the lim-
ited circumstances in which those rights may be infringed by non-
employee union organizers. See 502 U.S. at 533: ``As a rule, then,
an employer cannot be compelled to allow distribution of union lit-
erature by nonemployee organizers on his property''; id. at 535
(quoting Sears with approval): ``While Babcock indicates that anemployer may not always bar nonemployee union organizers from
his property, his right to do so remains the general rule''; and id.
at 538: ``We reaffirm ... today ... 
Babcock's general rule that'an employer may validly post his property against nonemployee dis-
tribution of union literature' (quoting 351 U.S. at 112).''stantial percentage of them directly, through mailings,telephone calls, and home visits. Such direct contacts,
however, were not the only, or even a necessary,
means of communication; ``signs or advertising also
may suffice.'' Declining to pass on the Board's finding
that advertising in local newspapers (which the union
had tried) was not reasonably effective because it was
expensive and might not reach the employees, the
Court found that other means of communication were
``readily available.'' Thus, the union could have placedsigns on the public property abutting Lechmere's park-ing lot to apprise the employees of the organizing cam-
paign. In fact, the union had picketed the entrance to
the parking lot for months as employees were arriving
at and leaving work. In summary, the Court found that
access to employees, rather than success in winningthem over, is the critical issue,9and because the unionhad failed to identify any ``unique obstacles'' frustrat-
ing access to the employees,10the employer had notacted unlawfully in barring the union organizers from
its property. Ibid.In Lechmere, as we have noted, the Section 7 activ-ity engaged in by the union representatives was organi-
zational. In this case, the Section 7 activity is area
standards handbilling. We turn now to a consideration
of the effect of Lechmere in the present context. Atleast three issues have been suggested: (1) whether
Lechmere applies at all outside the organizing sphere,(2) whether, after Lechmere, the Babcock exception forinaccessible employees may be invoked when the tar-
get of the union's message is the employer's customers
instead of its employees, and (3) assuming the applica-
bility of the Babcock exception, whether the Unionhere carried its ``heavy burden'' of showing that it
faced ``unique obstacles'' that so frustrated its attempts
to reach the customers that it should have been al-
lowed to handbill on the Respondent's premises.1. Does Lechmere apply to area standardsactivities?The Union and our dissenting colleagues contendthat Lechmere does not apply in the area standardscontext. They reason that Section 7 protects not only
employees' organizational efforts, but also their right
``to bargain collectively through representatives of
their own choosing, and to engage in other concerted
activities for the purposes of collective bargaining or
other mutual aid or protection,'' such as the
handbilling in this case. The Court in Lechmere heldthat ``the NLRA confers rights only on employees, noton unions or their nonemployee organizers,'' 502 U.S.
at 532, and reiterated the distinction made in Babcock``between the organizing activities of employees [towhom Section 7 guarantees the right of self-organiza-
tion] and nonemployees [to whom Section 7 applies
only derivatively].'' Id. at 533. The Union and the dis-
sent, however, argue that the Court's rationale applies
only in the organizational context, because only in that
setting do union representatives who are not employed
by the targeted employer possess only ``derivative''
Section 7 rights. They contend that the handbillers in
this case were exercising their own (nonderivative)
Section 7 rights, and also represented the Union's
members who, though not employees of the Respond-
ent, have exercised their Section 7 right to join a labor
organization and to engage in ``other concerted activi-
ties for the purpose of collective bargaining or other
mutual aid or protection.'' According to the dissent,
``Lechmere's reasoning, which limited itself to theself-organizing guarantee of Section 7, does not ad-
dress their activities.'' See Loehmann's Plaza II, 316NLRB 109, 116 (1995) (Members Browning and
Truesdale, dissenting).We find no merit to this argument. In the first place,given the Court's concern in Lechmere with protectingemployers' private property rights,11we can discern noreason to assume that it would apply its reasoning only
in organizing cases. It is true, as the Union and the
dissent observe, that the Court in Lechmere addressed 128DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
12See p. 126, supra. In this regard, the Court in Sears observedthat ``Even on the assumption that picketing to enforce area stand-
ards is entitled to the same deference in the Babcock accommodationanalysis as organizational solicitation, it would be unprotected in
most instances,'' 436 U.S. at 206 (fn. omitted), thus suggesting
strongly that the accommodation analysis in Babcock (and reaffirmedin Lechmere) is applicable to area standards cases such as these.The dissent suggests that we have inappropriately ignored what itcharacterizes as Hudgens' recasting of the Babcock test as appliedin the nonorganizational context. Loehmann's Plaza II, supra at 120(Members Browning and Truesdale, dissenting). We find no basis
for the proposition that Hudgens, at least as construed in Lechmere,recast the Babcock test. In both cases, the Court emphasized theneed to seek to accommodate Sec. 7 rights and property rights. In
Babcock, the Court struck the balance markedly in favor of propertyrights in circumstances where nonemployee union agents were en-
gaged in the Sec. 7 activity. In Hudgens, the Court suggested thata different balance might be struck in circumstances where, inter
alia, the Sec. 7 activity was being conducted by employees of an
employer at the shopping center (albeit they were employed else-
where). We fail to see how Hudgens gives any support to the Unionin this case where, like Babcock and unlike Hudgens, the activity isconducted by nonemployee union agents.13Member Cohen notes that the Court's language set forth abovemay indeed suggest that trespassory activity which is not aimed at
employees is simply barred without exceptions, i.e., it is not subject
to the qualifying language of Babcock. See infra at fn. 18 for a fulldiscussion of Member Cohen's position.14The Union's argument that if Lechmere is applied to cases in-volving nonorganizational activities, employees will be deprived of
the right to ``elect or otherwise delegate persons to conduct collec-
tive bargaining and other activities on their behalf'' is plainly with-
out merit. Lechmere does not limit the scope of activities protectedby Sec. 7; it only discusses the circumstances in which an employer
may bar union representatives who are not his employees from car-
rying out their activities on the employer's private property.15For that matter, it is arguable that the organizers in Lechmerewere exercising their (own) Sec. 7 right ``to ... assist labor organi-

zations'' in attempting to organize the unorganized, but the Court's
decision can be read as implicitly rejecting that theory as well.16This appears to be the Ninth Circuit's reasoning in JohnAscuaga's Nugget, Inc. v. NLRB, 968 F.2d 991 (1992) (construingLechmere as affording access rights only to nonemployee organizerswho are trying to contact an employer's employees, not to non-
employees attempting to communicate with the employer's cus-
tomers). As we explain below, we find it unnecessary to decide that
issue in this case.only the right of nonemployees to organize on an em-ployer's property, and did not discuss nonemployee ac-
cess for other purposes. We find no suggestion in the
Court's opinion, however, that it focused on organizing
activities for any reason other than that Lechmere wasan organizing case, and that the Court was simply (and
prudently) deciding the case before it. Moreover, given
the Court's previous indications that the Babcock ``ac-commodation'' principle applies in nonorganizational
settings,12we would not expect the Court to limitsharply that principle to organizing cases without some
overt signal to that effect. We find no such signal in
Lechmere. To the contrary, the Court quoted (and re-affirmed) ``Babcock's general rule'' that ``an employer
may validly post his property against nonemployee dis-
tribution of union literature,'' 502 U.S. at 538. The
Court omitted the arguably qualifying language in
Babcock ``if reasonable efforts by the union throughother available channels of communication will enable
it to reach the employees with its message[.]'' 351U.S. at 112 (emphasis added).13By phrasing the ``gen-eral rule'' against trespassory activity without ref-
erence to the language arguably limiting it to attempts
to reach employees, the Court, if anything, was signal-
ling that Babcock should continue to be applied out-side the organizing context.14The argument advanced by our colleagues and theUnion is unsound for another reason. The dissenters
urge that nonorganizational activities, such as area
standards picketing and handbilling, are protected not
by the Section 7 right of self-organization but by
``Section 7's guarantee of a right not treated in
LechmereÐthe right of employees `to engage in otherconcerted activities for the purpose of collective bar-
gaining or other mutual aid or protection.'''
Loehmann's Plaza II, supra at 116 (Members Brown-ing and Truesdale, dissenting). As the latter right is not
derivative of the rights of the Respondent's employees,
our colleagues contend, it is not reached by the Court's
reasoning in Lechmere; accordingly, under their theory,the Board is free to require access under the ``other
concerted activities'' rubric in nonorganizational cases,
even after Lechmere.The obvious problem with that position is that itwould seem to have been equally applicable in the or-
ganizational setting, where the organizing could be
seen as benefitting already organized employees
against nonunion competition. Yet the argument can be
made that it was implicitly rejected in Lechmere. Asour colleagues point out, the Court in Lechmere didnot discuss the possibility that the organizers' activities
could be protected under the ``other concerted activi-
ties for the purpose of ... other mutual aid or protec-

tion'' language of Section 7, yet it found that non-
employee organizers have only derivative Section 7
rights.15Thus, it is at least arguable to read the Court'sdecision as indicating that the organizers would have
fared no better under the ``other concerted activities''
theory propounded by the dissent. Under that interpre-
tation of Lechmere, trespassory nonorganizing activitywould never be protected because, as our colleaguesrightly point out, the Respondent's customers whom
the nonemployees are attempting to reach with their
area standards message have no Section 7 rights cor-
responding to the employees' right of self-organization,
and thus the nonemployees would not even have the
limited derivative rights possessed by nonemployees in
the organizing setting.16As our colleagues point out, the foregoing readingof Lechmere is not the only possible one. But even iftheir alternative rights theory is cognizable after
Lechmere, our colleagues fail to explain why the Bab- 129LESLIE HOMES, INC.17Central Hardware Co. v NLRB, 407 U.S. 539 (1972).18For the purposes of deciding this case, Member Cohen agreesthat Lechmere's strict test for organizational activity applies to areastandards activity as well. However, he wishes to express his view
that the test for area standards activity may well be even more strict
than that for organizational activity. In this regard, Member Cohen
notes the Supreme Court's observation that area standards activity
may be entitled to lesser protection than organizational activity. The
latter is at the very core of Sec. 7; the former, while protected, does
not lie at the core of Sec. 7. See Sears at fn. 42. Further, organiza-tional activity is aimed at the employees of the employer-property
owner. Area standards activity is on behalf of employees elsewhere.
It therefore lacks a ``vital link'' to the employees on the property.
Id.Because of these considerations, the Supreme Court has assertedits serious doubt as to whether trespassory area standards activity is
entitled to the limited protection afforded to trespassory organiza-
tional activity. Further, the Ninth Circuit has suggested that the
Lechmere/Babcock exception does not apply to trespassory activityaimed at the public rather than at employees. John Ascuaga's Nug-get, supra.Because the Union's activity in this case did not fall within theLechmere/Babcock exception, Member Cohen does not resolve theissues discussed above. However, he believes that there is substantial
support for the argument that the exception should not be applied
to trespassory area standards activity.Finally, Member Cohen notes that the dissenters rely on the dis-tinction between the organizational activity in Lechmere and the areastandards activity herein. Based on the considerations set forth
above, Member Cohen suggests that the distinction cuts with greater
force against the position of the dissenters than it does in their favor.19The Court in Lechmere held that, in the organizing context, ifemployees are shown to be inaccessible, the accommodation analysis
moves to a second level, at which the employees' Sec. 7 rights are
balanced against the employer's property rights, as indicated in
Hudgens 502 at 538. Consequently, even where union organizing isconcerned, a showing of employee inaccessibility does not mean,
ipso facto, that the employer's property rights must yield. We as-
sume, without deciding, that the same is true in nonorganizing cases.20We agree with our dissenting colleagues that whether or notthere are reasonable alternative means of contacting a union's in-
tended audience depends in part on the nature of the audience. How-
ever, we reject their contention that this principle is a reason why
Lechmere should not be extended to nonorganizational union activi-ties. See Loehmann's Plaza II, supra at 119±120 (Members Brown-ing and Truesdale, dissenting). Lechmere teaches that, where non-employee organizers seek access to an employer's property to at-
tempt to contact the employer's employees, access need not be af-
forded if the union has reasonable alternative means of contacting
the employees. We find no reason in Lechmere for not applying thatContinuedcock analysis, as explicated in Lechmere, should favoraccess more for nonemployees engaged in non-organizational ``other concerted activities'' than for
nonemployee organizers. That failure is perhaps under-
standable in light of Sears' suggestion that non-employee area standards activities are less favoredunder the Babcock analysis than nonemployee organi-zational efforts. 436 U.S. at 206 and fn. 42.Our colleagues assert that ``Sears' access discussioncannot be regarded as conclusive'' because access was
involved only tangentially in a preemption case.
Loehmann's Plaza II, supra at 120 (Members Brown-ing and Truesdale, dissenting). The latter assertion is
somewhat startling, given Lechmere's flat statementthat ``If there was any question whether Central Hard-ware17and Hudgens changed Section 7 law, it shouldhave been laid to rest by Sears[.]'' 502 U.S. at 534±535.2. Is the Babcock exception applicable to areastandards activities?The Ninth Circuit has construed the SupremeCourt's decision in Lechmere to mean that the Babcockexception, providing for access by union organizers to
isolated employees, does not apply to union representa-
tives who are attempting to contact, instead of an em-
ployer's employees, an employer's customers. JohnAscuaga's Nugget v. NLRB, supra. This is a questionwe need not and do not decide today because, as we
discuss below, we find that, under Lechmere, theUnion did not demonstrate that the Respondent's cus-
tomers were so isolated that the handbillers should
have been permitted to approach them on the Respond-
ent's premises.183. Did the Union have reasonable alternativemeans of contacting the Respondent's customers?We assume, without deciding, that Lechmere permitsa union to show that an employer's customers are not
reasonably accessible by nontrespassory methods, and
that union representatives therefore may be entitled to
engage in area standards activities on the employer's
property.19In Lechmere, however, the Supreme Courtmade it clear that, even in organizing cases, Babcock'sinaccessibility exception applies only in unusual cir-
cumstances. As we noted above, the Court stated that
the Babcock exception applies only when, because ofthe location of a plant and the living quarters of the
employees, the employees are beyond the reach of the
union's reasonable attempts to communicate with
them. 502 U.S. at 539. The union has the heavy bur-
den of establishing that the employees, because of the
nature of their employment, are ``isolated from the or-
dinary flow of information that characterizes our soci-
ety.'' Id.at 540. Unless the Union can show that
``unique obstacles'' exist that frustrate access to the
employees, the employer is entitled to bar the union
from his property. Id. at 93. Employees who do not re-
side on the employer's property are presumptively not
beyond the reach of the union's message. Id. at 540.
We assume, for purposes of deciding this case, that the
same principles apply when a union seeks access to an
employer's property to communicate an area standards
message to the employer's customers.Applying the foregoing principles to the stipulatedfacts of this case, we find that the Union has not
shown that the Respondent's customers are ``isolated
from the ordinary flow of information that character-
izes our society,'' or that it lacks reasonable alternative
means of contacting them.20We arrive at that finding 130DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
same analysis when the union is attempting to contact individualswho are not the employer's employees. In either case, the Board
must determine whether, given the nature of the audience, reasonable
alternative means exist for reaching it with the union's message. The
same means may be reasonable for some audiences but not for oth-
ers.Member Cohen does not join in those portions of the opinion infrawhich attempt to set forth the existence of alternatives available tothe Union. In his view, it is sufficient, and more consistent with
Babcock and Lechmere, to say only that the General Counsel has notmet his burden of showing the absence of alternatives available tothe Union.21As the Union's actions were directed at the Respondent's ownhiring practices and employment conditions, rather than those of an-
other employer, the Respondent is not a neutral, but the ``primary''
employer. The Union thus would not risk being found to have vio-
lated Sec. 8(b)(4)(B) of the Act by picketing the Respondent instead
of handbilling. See NLRB v. Retail Clerks Local 1001 (Safeco), 447U.S. 607, 609 and fn. 3 (1980).22Our dissenting colleagues, however, contend that the Union'smessage was too detailed to be contained on a picket sign. We reject
that contention (which, as we have noted, the Union does not raise
on its own behalf). In Red Food Stores, supra, the Board found thata similar area standards message essentially was a request not to pa-
tronize, which was readily conveyed by pickets. 296 NLRB at 453.
As the Union never picketed at the Crestwood property, it failed to
demonstrate that its essential message could not be conveyed on a
picket sign. Cf. Loehmann's Plaza I, 305 NLRB 663, 667 (1991),in which the union did picket and in which no exceptions were filed
to the judge's finding that the area standards message on the union's
handbills could not be contained on a picket sign. Sentry Marketsv. NLRB, 914 F.2d 113 (7th Cir. 1990), cited by our colleagues, didnot involve an area standards message and thus is inapposite to this
case.That the Union added to the complexity of its essential messageby including a number of apparently speculative suggestions about
workmanship at Crestwood does not require a different result. Our
colleagues cite no authority for the proposition that a union may
gain access to an employer's property, when access otherwise would
be denied, merely by complicating an essentially simple message to
the point at which it can no longer be rendered on a picket sign.23The dissent contends that exit handbilling would be ineffectivebecause some customers may have bought condominiums on their
first visit, and others may have returned after having visited Crest-
wood on a previous occasion when the Union had no representatives
present. Whatever the factual merits of these arguments may be (and
the second suggests that the Union should be rewarded with access
for being less than vigorous in attempting to communicate its mes-
sage), they fail to take into account the fact that the Union has not
shown that it could not convey its message, by means of stationary
signs or picket signs on public property, to customers as they enterthe Crestwood development. In any event, Lechmere plainly estab-lishes that a union may be found to have reasonable nontrespassory
access to its intended audience even if it is not able to contact all,
or even most, members of that audience.24Consequently, it would not have been necessary to stop every-one leaving the Respondent's property, but only those who had been
seen leaving the model home.for two reasons. First, the Union has not shown thatit could not have adequately conveyed its message to
the Respondent's customers by picketing or placing
stationary signs on the public property between Oxford
Valley Road and the Crestwood development.21(TheUnion never attempted to picket on the public prop-
erty, and it does not contend that the essential message
contained on the handbills could not have been satis-
factorily rendered on picket signs.)22As we havenoted, the public property extends the entire width of
the Respondent's property, and abuts Leslie Drive and
Norwalk DriveÐthe only two routes an automobile
can take into the development. The public property is
10 feet wide, including a 4-foot wide sidewalk where
pickets could safely patrol. In addition, although the
speed limit on Oxford Valley Road is 45 miles per
hour, it is apparent that cars turning into the develop-
ment at either Leslie Drive or Norwalk Drive would
have to slow down considerably to execute what is ap-
proximately a 90-degree turn into the Crestwood prop-
erty at either point, and also (in the case of cars turn-
ing right into the development) normally would moveonto the shoulder, nearer to any signs the Union mightplace on the public property. It appears, then, that ei-
ther stationary signs or picket signs on the public prop-
erty near the entrances to the property would be clearly
visible to drivers slowing down to enter the Crestwooddevelopment. There is nothing in the stipulated record
to suggest that picketing, or the placement of station-
ary signs, on the public property would have posed
any safety hazard to either the union representatives or
to passing motorists.We further find that the Union failed to demonstratethat it could not have communicated its message to po-
tential home buyers as they left the Crestwood prop-
erty. We first observe that the condominiums sold on
the Respondent's premises differ markedly, in the
sheer size of the investment being contemplated, from
groceries, blue jeans, and other nondurable items sold
at retail. Experience thus supports the Respondent's
common sense argument that potential home buyers
are likely to engage in extensive comparison shopping
before they make a purchase. The Respondent's poten-
tial buyers generally will not have already made their
purchases at the time they leave the premises, and the
Union therefore can effectively approach them as they
leave, rather than only as they enter.23In addition, the record establishes that union rep-resentatives stationed on public property outside the
Leslie Drive entrance would have a clear, unobstructed
view of the model home and the parking area in front
of it. It would have been possible for those representa-
tives to watch the parking area to identify the cars
driven by individuals visiting the model home, and
then to attempt to give them handbills as they left the
development.24In this regard, it should be recalled thatthere is a stop sign at the Leslie Drive exit from the
Crestwood property, the closest exit to the model
home. It therefore would not have been necessary for
union representatives wishing to handbill exiting cus-
tomers to attempt to flag down moving cars or to sta-
tion themselves in the middle of the intersection; they
could have remained on the sidewalk or on the grassy 131LESLIE HOMES, INC.25Of course, any picket signs or stationary signs placed near theexit also would be plainly visible to drivers who had stopped for the
stop sign.The dissent argues that motorists who stop for the stop sign arestill on Crestwood property. Although it appears that the stop sign
is located a few feet inside the property line, a motorist stopped at
the stop sign would have to drive forward only those few feet to
receive a handbill from an individual stationed on public property.1Although the Court stated that ``the constitutional guarantee offree expression has no part to play'' in resolving conflicts between
Sec. 7 rights and private property rights under the Act (Hudgens v.NLRB, 424 U.S. 507, 521 (1976)), this does not mean that it is inap-propriate for the Board to consider constitutional principles, particu-
larly those inherent in the First Amendment, when devising a statu-
tory standard for access issues. Cf. NLRB v. Gissel Packing Co., 395U.S. 575, 617 (1969). (In balancing employer and employee rights
in a union organizational campaign, the Board must ``take into ac-
count'' the fact that ``an employer's [First Amendment] free speech
right to communicate his views to his employees,'' as embodied in
Sec. 8(c) of the Act, ``cannot outweigh the equal [First Amendment]
rights of the employees to associate freely, as those rights are em-
bodied in §7 
....'')
areas next to Leslie Drive and approached the cars asthey stopped for the stop sign.25Nor would the use ofthis tactic have required the handbillers to run continu-
ously back and forth between the public property and
the customers' cars; the parties have stipulated that
even on Sundays, usually the busiest day of the week,only 12 to 35 persons visit the model home, between
10 a.m. and 6 p.m.Ðan average of, at most, between
4 and 5 per hour. Under these circumstances, we find
that approaching individuals who had visited the model
home as they left the Crestwood property would have
been a reasonable alternative to handbilling on the
property itself.For all the foregoing reasons, we find that reason-able alternative means were available to the Union for
communicating its area standards message to potential
customers of the Respondent, and, a fortiori, that it has
failed to carry its burden of showing the absence of
such means. We therefore find that the Respondent did
not act unlawfully by ordering the union representa-
tives to leave its private property and by calling the
police to have them removed, and we shall dismiss the
complaint.CONCLUSIONSOF
LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7)
of the Act.2. The Metropolitan District Council of Philadelphia& Vicinity, United Brotherhood of Carpenters and
Joiners of America, Inc. is a labor organization within
the meaning of Section 2(5) of the Act.3. By ordering union representatives to leave andcalling the police to have them removed from its prop-
erty at Crestwood Condominiums, Bristol, Pennsyl-
vania, the Respondent did not interfere with the exer-
cise of Section 7 rights in violation of Section 8(a)(1)
of the Act.ORDERThe complaint is dismissed.CHAIRMANGOULD, concurring.I join Members Stephens and Cohen in dismissingthe complaint in this case and add the following addi-
tional comments.The place of work is the one area where workerscome together on a daily or regular basis and have an
opportunity to share views and to discuss matters suchas employment conditions and the question of whetherthey desire to be represented by a union through the
collective-bargaining process, and to ``learn from oth-
ers the advantages of self-organization ....'' Justice
White dissenting in Lechmere, Inc. v. NLRB, 502 U.S.527, 543 (1992). The same holds true of the union's
ability to communicate its message to the consuming
public when the latter is present on private property to
which the public has access.1As Justice Frankfurter noted in a concurring opinion,title to property does not properly control this issue.
Marsh v. Alabama, 326 U.S. 501, 511 (1946). Thisview, expressed within the context of constitutional
litigation, has always seemed to me to be relevant to
the issues relating to the competing interests of the
right to organize, to learn from others, and to commu-
nicate to the public, on the one hand, along with the
employer's legitimate interest in its property. Gould,
The Question of Union Activity on Company Property,18 Vand. L. Rev. 73 (1964); Gould, Union Organiza-tional Rights and the Concept of ``Quasi Public''
Property, 49 Minn. L. Rev. 506 (1965). Cf. Bok, Re-flections on the Distinctive Character of American
Labor Laws, 84 Harv. L. Rev. 1394 (1971).Regrettably, however, the majority opinion of theSupreme Court in Lechmere resolves the issue defini-tively. I am, of course, bound by the Supreme Court's
view of this matter and, like the majority, I am of the
view that Lechmere creates no distinction and sends no``signal'' that union efforts to reach customers and the
public ought to be treated differently from the initia-
tives undertaken in Lechmere itself. Under the cir-cumstances of this case, the reasoning employed in
Lechmere applies, and, therefore, I am required to joinand concur in the majority opinion. If there is to be
a different result, it must come from the President and
the Congress and not the Board.MEMBERSBROWNINGAND
TRUESDALE, dissenting.Contrary to our colleagues, we would find that theRespondent violated Section 8(a)(1) of the Act by
interfering with the Union's peaceful distribution of
handbills in front of the Respondent's model home ad-
vising potential purchasers that the Respondent did not 132DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
pay the carpenters it employed prevailing wages andbenefits. In dismissing the complaint, our colleagues
erroneously extend Lechmere, Inc. v. NLRB, 502 U.S.527 (1992), to nonorganizational activity, such as the
area standards handbilling involved in the instant case.
In our joint dissent in Loehmann's Plaza II, 316NLRB 109 (1995), issued today, we discussed in detail
the many flaws we find in the majority's approach. We
will not repeat that entire discussion here, but rather
we will summarize below the principles we consider
controlling and will then apply those principles to the
facts of this case.I.We stated in our Loehmann's Plaza II dissent thatLechmere must be understood in its setting. Lechmerepresented the question whether the employer violated
Section 8(a)(1) by denying nonemployee union rep-
resentatives access to its property for the purpose of
persuading the employer's unorganized employees to
select the union as their bargaining representative.
Lechmere's holding is explicitly limited to ``non-employee organizational trespassing,'' 502 U.S. at 536,
and its rationale is entirely dependent on the existence
of organizational activity.The Lechmere Court focused on the Section 7 rightto self-organization guaranteed to employees. Non-
employee union organizers do not themselves possess
this Section 7 right. Rather, Section 7 applies ``only
derivatively'' to nonemployee union organizers be-
cause their role is essentially one of communicating in-
formation to the unrepresented employees. Id. at 533.
However, where, as in Loehmann's Plaza II and theinstant case, nonemployee union representatives are en-
gaged in area standards protests and appeals to the
public, a different Section 7 right is involved (the right
to engage in concerted activity for mutual aid and pro-
tection). In this context, the rights of the union rep-
resentatives are not derivative of those of the audience
they are trying to reach. ``Rather, the rights of non-
employee union representatives engaged in non-
organizational Section 7 activities are their own rights
or those that arise from their role as agents of employ-
ees who have already exercised their Section 7 rightto select a labor organization as their representative.''
Loehmann's Plaza II, supra at 116 (dissenting opinion)(emphasis added). Therefore, Lechmere's emphasis onderivative rights is wholly inapposite.In addition, we pointed out in our Loehmann's PlazaII dissent that Lechmere's rationale is largely groundedon the finite and easily identifiable nature of the audi-
ence that the nonemployee organizers were attempting
to reach. The Court's analysis simply does not apply
when the intended audience cannot be readily identi-
fied and is geographically diffuse, as in the case of a
consumer boycott and area standards protest.Accordingly, we stated in our Loehmann's Plaza IIdissent that we would limit the Lechmere access analy-sis ``to the circumstances to which the Court limited
it in the Lechmere case itself: access by union organiz-ers to an employer's property for the purpose of orga-
nizing that employer's employees.'' Id. at 119. In other
access cases, we would apply the following test:[W]e would seek to determine in every case in-volving union protests which are directed at pur-
poses other than organizing the employees of the
employer on whose property the union is seeking
access, whether the union representatives or mem-
bers had reasonable alternative means of commu-
nicating their message to their intended audience.
In making these determinations, we would con-
sider the nature of the audience to whom the mes-
sage is targeted and the impediments which the
union faces in getting its message to that audience
without the access to the property which it is
seeking. In addition, we would, in every case, fac-
tor in the nature and strength of the employer's
property interest versus the importance of the Sec-
tion 7 right asserted by the union. This is similar
to the analysis which the Board applied to union
protests which were directed at either the general
or the consuming public prior to its Jean Country[291 NLRB 11 (1988)] analysis, and prior to
Lechmere. [Id. at 121.]II.Turning to the facts of the instant case, the partiesstipulated that the Respondent is the builder and devel-
oper of Crestwood Condominiums (Crestwood), a 288-
unit residential condominium development located in
Bristol, Pennsylvania. The Respondent owns the unde-
veloped common areas and the controlling interest in
the condominium association, which, in turn, owns the
developed common areas.No public streets run through Crestwood; the twostreets within the project, Leslie Drive and Norwalk
Drive, are privately owned by the condominium asso-
ciation. Only one public street borders Crestwood: Ox-
ford Valley Road, a two-lane thoroughfare that runs
parallel to the project's southern border and has a 45-
mile-per-hour speed limit. From Oxford Valley Road,
automobiles may enter Crestwood one of two ways:
(1) at the Leslie Drive entrance (the main entrance); or
(2) at the Norwalk Drive entrance.Crestwood's model home is located about 225 feetfrom the intersection of Oxford Valley Road and Les-
lie Drive. The model home is open 7 days a week
from 10 a.m. to 6 p.m.Construction of Crestwood's first 50 units was per-formed by union carpenters employed by a subcontrac-
tor. Thereafter, however, the Respondent hired car- 133LESLIE HOMES, INC.1See the Board's original decision in Loehmann's Plaza I, 305NLRB 663, 667 (1991), in which the Board similarly found that a
detailed area standards message set forth in a union leaflet ``could
not be fully contained on a picket sign.'' See also Sentry Marketsv. NLRB, 914 F.2d 113, 117 (7th Cir. 1990) (``picket signs couldnot contain all the information the Union wished to disseminate'').In concluding otherwise, the majority errs in belittling the informa-tion the Union sought to communicate and in reading too much into
Red Food Stores, 296 NLRB 450 (1989), a case that is factually dis-tinguishable. In Red Food Stores, unlike here, the union handbilledand picketed at the public perimeters of the respondent's stores forContinuedpenters directly and did not pay them prevailing unionwages or benefits.On April 1, 1990, union representatives engaged inpeaceful handbilling on the walkway leading to, and
on the sidewalk in front of, the Crestwood model
home. The handbill stated:-- This Is An Appeal To The General Public --LESLIE HOMES, INC.Employs foreign/immigrant workers at CREST-WOOD, who are paid substantially less than the
prevailing wage and benefit standards in the area.
LESLIE HOMES, INC. is destroying the fair
wages and living standards of area tradesmen who
return their earnings to the local economy by pur-
chasing goods, services and housing, and by pay-
ing local and federal taxes.The great AMERICAN dream is fulfilled with thepurchase of a home!Ask Yourself These Important Questions Be-fore You Buy At CRESTWOOD . . .Will LESLIE HOMES, INC. Cut-Rate Pay Pol-icy Result In A Discount In Your Purchase Price?Does Cut-Rate Craftsmanship Result From Cut-Rate Wages?Will The Units Be Adequately and EfficientlyHeated and Air Conditioned?Will Cracks Appear In The Walls Immediately?
Are These Apartments Properly Wired Or WillYou Be Forever ``Blowing A Fuse''?Are The Entry Doors Strong And Secure?
Is There Hidden Shoddy Work That Could CostYou Money And Grief After You Buy?EXERCISE CAUTION BEFORE SIGNINGAN AGREEMENT OF SALE.Protect the American Dream -- Don't Buy AtCrestwoodTHE METROPOLITAN DISTRICT COUNCILOF CARPENTERS OF PHILADELPHIA ANDVICINITYThanks You For Your SupportAlso on April 1, 1990, the Respondent advised thehandbillers that they were on private property and di-
rected them to leave the premises, but they refused.
The Respondent summoned the Bristol Township Po-
lice, who initially concluded that the handbilling was
proper and refused to interfere with it. However, the
Respondent's president then telephoned the Buck's
County District Attorney's Office. Thereafter, the po-
lice advised the union representatives that the district
attorney had concluded that they were subject to re-
moval and arrest if they remained on the property.III.Applying our access analysis to the facts of thiscase, we would find that the Union had no reasonable
nontrespassory means of communicating its area stand-
ards protest to its intended audience. The Union's mes-
sage was directed at a diverse population, potential
purchasers of Crestwood condominiums, a group
which is not readily identifiable and thus could not
reasonably be reached away from Crestwood by direct
personal contact, telephone, or mail. The Union should
not be required to undertake the burden and expense
of a public media campaign when there is no reason-
able expectation that such a campaign would even
reach its intended audience.The majority contends that the Union possessed rea-sonable alternative means of communicating its mes-
sage to potential home buyers because it could have
picketed or placed signs on the strip of public property
between Oxford Valley Road and Crestwood, and
could have attempted to give handbills to motorists
leaving Crestwood at the intersection of Leslie Drive
and Oxford Valley Road. We find these purported al-
ternatives illusory and wholly inadequate.The message the Union was attempting to commu-nicate was relatively detailed. The Union sought to
give potential purchasers information to guide their de-
cision as to whether they should purchase a home from
the Respondent. The Union wanted to inform potential
purchasers that the Respondent was paying workers on
the project below the area standards and that the Re-
spondent's conduct adversely affected other area em-
ployees, the local economy, and tax revenues. The
Union's handbill emphasized the importance of the
home buying decision. The Union advised the potential
purchaser to consider seven specific questions before
signing an agreement of sale at Crestwood. The hand-
bill concluded with an appeal not to buy at Crestwood
and with a statement of the Union's name.All this information could not be fully contained ona picket sign or other sign that could be read and un-
derstood by motorists traveling at 45 miles per hour
along Oxford Valley Road or negotiating the approxi-
mately 90-degree turn into Crestwood. A more detailed
statement, such as the handbill, was necessary to im-
part the full message.1 134DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
approximately 3 months. Although the union contended that it couldnot effectively handbill from the perimeters, the Board compared the
union's picket signs to the union's handbill and found that they ad-
dressed the same subjects. The record did not show that customers
were unable to read the picket signs as they entered the stores' park-
ing lots. In addition, in Red Food Stores, unlike here, while the pick-eting and handbilling were on going, the union conducted an exten-
sive media campaign. The Board emphasized that although it would
be ``reluctant to impose the cost of a media campaign on a union,
the Union here in fact utilized a media campaign.'' Id. at 453. On
the basis of all these considerations, the Board concluded that the
General Counsel did not meet his burden of showing that the alter-
natives actually employed by the union were not effective.Contrary to the majority's apparent contention, Red Food Storesdid not establish a broad rule that an area standards message is ``es-
sentially simple'' and can always be contained on a picket sign. As
noted above, the Board held to the contrary in the subsequent case
of Loehmann's Plaza I.The majority's suggestion that the Union could havedistributed handbills to prospective home buyers de-
parting Crestwood on Leslie Drive is equally
unavailing. Although there is a stop sign at the Leslie
Drive exit onto Oxford Valley Road, motorists stop-
ping there are still on Crestwood property. Thus,
handbillers would have to trespass on Crestwood prop-
erty in order to handbill such motorists. In addition,
union representatives who step into Leslie Drive at the
stop sign to proffer handbills to motorists would sub-
ject themselves to the danger of being struck by
exiting vehicles, particularly because Leslie Drive has
two lanes exiting onto Oxford Valley Road (one for
vehicles turning right and one for vehicles turning
left). A handbiller approaching the driver-side window
of a car in the right-turn lane would risk being struck
by a vehicle advancing in the adjacent left-turn lane.
Similarly, a handbiller approaching the passenger-side
window of a car in the left-turn lane would risk being
struck by a vehicle advancing in the adjacent right-turn
lane.Handbilling motorists leaving Crestwood would alsobe ineffective because, contrary to the majority, home
buyers may well have already made their purchase by
that time. These individuals may be purchasing a con-
dominium on their first visit or they may be returning
to Crestwood after having inspected the project on a
prior occasion when no union representative was
present. In either case, handbilling such home buyers
when they leave Crestwood has little chance of con-
veying the Union's message to them at a time when
they might still heed it.The conclusion we would reach is further supportedby an examination of the nature and strength of theemployer's property interest versus the importance ofthe Section 7 right asserted by the Union. The Re-
spondent offers condominium units for sale to mem-
bers of the public generally. For 8 hours a day, 7 days
a week, the Respondent opens to the public the walk-
way leading to, and the sidewalk in front of, the model
home. Especially in view of the peaceful nature of the
handbilling and the total absence of evidence of inter-
ference with ingress or egress at the model home, the
fact that the public is invited onto the premises signifi-
cantly diminishes the strength of the Respondent's
property interest.The majority concedes, as it must, that the areastandard activity in which the Union engaged is pro-
tected by Section 7 of the Act. Indeed, in our
Loehmann's Plaza II dissent, we cited to and quotedfrom Giant Food Markets, 241 NLRB 727 (1979), enf.denied on other grounds 633 F.2d 18 (6th Cir. 1980),
as a leading case articulating the protected nature of
area standards activity and the crucial role it plays in
advancing the interests of represented employees.
When the union representatives engaged in that activ-ity here, they were exercising their own Section 7
rights and those of the employees whom they are au-
thorized to represent. In our view, the interest of the
Union and its members in publicizing its assertion that
the Respondent was undercutting negotiated area
standards outweighs the Respondent's diminished
property interest.IV.In sum, we conclude that neither the use of picketsigns or other signs along Oxford Valley Road, nor the
handbilling of motorists departing Crestwood, con-
stitutes a reasonably effective alternative means for the
Union to communicate its message to potential pur-
chasers of Crestwood condominiums. In contrast, the
Union's distribution of handbills on the walkway lead-
ing to, and on the sidewalk in front of, the Crestwood
model home impinged only modestly on the Respond-
ent's property rights, because the union representatives
were located in an exterior area to which the Respond-
ent invited the public. Accordingly, we would find that
the Respondent violated Section 8(a)(1) of the Act by
refusing to permit the union representatives to engage
in peaceful handbilling at this location and by sum-
moning the police to have them removed from the
property.